Citation Nr: 0701542	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-43 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for a chronic anxiety reaction with 
psychophysiological gastrointestinal reaction.  

2.  Entitlement to service connection for left leg and left 
hip disability, to include cellulitis.

3.  Entitlement to service connection for right leg 
disability, to include cellulitis.

4.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1943. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and January 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notices of disagreement were received 
in January 2004 and February 2004, a statement of the case 
was issued in December 2004, and a substantive appeal was 
received in December 2004.  

The Board, on its own motion, has advanced the veteran's 
appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2006). 

The issues of entitlement to service connection for a left 
leg and left hip disability, to include cellulitis; a right 
leg disability, to include cellulitis; and degenerative disc 
disease of the lumbar spine (claimed as a back injury) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected chronic anxiety reaction with 
psychophysiological gastrointestinal reaction is not 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
chronic anxiety reaction with psychophysiological 
gastrointestinal reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his increased rating claim in February 2002.  In April 2002, 
a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the April 2002 
VCAA notice preceded the August 2002 and February 2003 rating 
decisions, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines the veteran's disability 
rating and effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2002 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Furthermore, notice of the disability rating criteria was 
provided in subsequent correspondences to the appellant.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the increased rating issue on appeal.  Additional assistance 
to the veteran regarding the service connection issues is 
addressed in the remand section of this decision. 


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic anxiety reaction 
with psychophysiological gastrointestinal reaction warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected chronic anxiety reaction with 
psychophysiological gastrointestinal reaction has been rated 
by the RO under the provisions of Diagnostic Code 9400.  
Under this regulatory provision, a noncompensable rating is 
warranted when a mental condition has been diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

At the veteran's July 2005 Board hearing, he testified that 
he gets along well with everybody, but that his anxiety 
causes him a lot of stress.  He reported that he takes a 
little Valium to relieve stress.  

The veteran filed his increased rating claim in August 2002.  
He underwent an examination in April 2004.  The veteran 
reported that he lives with his wife and has a good 
relationship with her.  He denied any marital discord or 
distress since the last examination.  He and his wife have 
raised three children and they have a good relationship with 
all of them.  He reported that he had "many" friends and 
that he gets along well with the general public.  He denied 
any history of problematic interpersonal conflict or 
assaultive behavior.  He is retired from his work as a stone 
mason and reported that there was never any problems 
associated with his work.  He stated that he has an active 
lifestyle and that he spends his days writing songs and 
poetry, collecting Indian artifacts, and wood carving.  He 
also stated that he is an inventor with four patents.  

Upon examination, the veteran was appropriately dressed, with 
adequate grooming and hygiene.  He was cooperative, but his 
thought processes were both tangential and circumstantial.  
As a result, he had great difficulty in adequately responding 
to the questions being asked.  When asked about his anxiety, 
he repeatedly talked about other medical problems.  When 
asked about using benzodiazepines for treatment, he talked 
about using Demoral to treat pain.  He spent much of the 
examination talking about how he hurt his leg in service.  He 
talked about gastrointestinal problems but made no attempt to 
relate them to his mental and emotional problems.  He 
exhibited a fairly aggressive conversational style and 
insisted on finishing all his stories and explanations.  This 
made redirection very difficult.  Even when he talked about 
his mental and emotional problems, his thoughts were 
fragmented and he had difficulty focusing on current and 
recent symptoms.  

Initially, the veteran avoided eye contact, but he made good 
eye contact as the examination progressed.  Speech was 
somewhat pressured and loud at times.  Mood was tense and 
affect was somewhat labile.  Attention and concentration were 
not formally assessed.  However, he did have difficulty 
maintaining focus (as noted earlier).  Memory during normal 
conversation appeared relatively intact.  He expressed 
considerable suspicion regarding the motivation of others, 
and specifically questioned the motives of people during his 
military service (who he feels had attributed his physical 
complaints to his mental problems).  However, the veteran was 
not overly paranoid or delusional.  Except for his 
preoccupation with his physical problems, his thought content 
was unremarkable.  

The veteran endorsed problems with anger and irritability, 
feelings of fatigue, sadness, hopelessness, muscle tension, 
poor appetite, autonomic hyperarousal, nervousness, being 
suspicious and untrusting of others, bad thoughts, and 
isolative tendencies.  When asked to elaborate on these 
complaints, the veteran simply stated that he feels tense at 
times and that he has to keep busy to avoid feeling anxious.  
He denied homicidal and suicidal ideation.  He denied 
symptoms suggestive of current or previous manic episodes.  
Impulse control appeared to be adequate.  He denied 
hallucinations.  The clinician diagnosed the veteran with a 
mild to moderate generalized anxiety disorder and assessed 
the veteran with a Global Assessment of Functioning (GAF) 
score of 60.  

The Board notes that a GAF of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
A GAF of 21-30 indicates behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2001).

The examiner noted that the veteran's lack of ability to 
focus appeared to be partly due to cognitive impairment, 
which is most likely the result of arteriosclerotic 
cerebrovascular disease.  However, at least some of his 
inability to focus could be secondary to anxiety.  The 
veteran provided enough information to confirm a diagnosis of 
an anxiety disorder; but there was no evidence to support any 
associated psychophysiological gastrointestinal reaction.  
The clinician stated that there has been little change since 
the veteran's last examination (September 2002).  There was 
evidence of a personality disorder with paranoid and immature 
features.  Symptoms attributable to paranoid personality 
disorder would include the veteran's overall suspiciousness.  
Symptoms attributable to generalized anxiety disorder would 
include nervousness, muscle tension, fatigue, and autonomic 
hyperarousal.  Symptoms attributable to cognitive disorder 
include difficulty with attention and concentration, along 
with tangential and circumstantial thought processes.  

The Board notes that in order to warrant a rating in excess 
of 30 percent, the veteran's disability would have to be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board acknowledges that the veteran appears to suffer from 
circumstantial speech and impaired abstract thinking; 
however, there is little indication that the veteran's 
disability has resulted in occupational and social impairment  
At the veteran's examination, he stated that he is retired 
and that there were never any problems with his work.  He 
also stated that he has a good relationship with his wife and 
three children; that he has many friends; and that he gets 
along well with the general public.  It appears that the vast 
majority of symptoms are already contemplated by the criteria 
for the existing 30 percent rating.

The Board finds that the preponderance of the evidence weighs 
against the claim for an increased rating.  As such, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for a rating in excess of 30 percent for a chronic anxiety 
reaction with psychophysiological gastrointestinal reaction 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for a chronic 
anxiety reaction with psychophysiological gastrointestinal 
reaction is not warranted.  The appeal is denied to this 
extent.  


REMAND

The claims file indicates that the veteran's service medical 
records are incomplete because some of them have been 
destroyed by fire.  The service medical records that are 
contained in the claims file reveal that the veteran was 
hospitalized for 11 days from January 25, 1943 to February 4, 
1943.  He was diagnosed with (1) mild trichophytosis, 
corposis, feet (etiology undetermined); and (2) moderate 
acute cellulitis, non-suppurative, right root and leg caused 
by (1).  The veteran insists that the service medical records 
are in error; and that the above diagnoses were for the left 
leg (rather than the right).  

The record does include notations of complaints related to 
the lower extremities and back in certain medical records 
over the years.  However, the nature and etiology of the any 
current disabilities of the lower extremities and low back 
remain unclear.  As such, the Board finds that there is not 
sufficient competent medical evidence to decide the claims, 
and a VA medical examination with etiology opinions are 
necessary.  38 C.F.R. § 3.159(c)(4).  

Moreover, the Board notes that in a January 2004 Report of 
Contact, the veteran indicated that his back disability is 
secondary to his left leg disability.  Consequently, any 
opinion regarding the etiology of the veteran's back 
disability should include an opinion on whether the 
disability is likely related to the veteran's leg disability.  
 
Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded an 
appropriate VA examination(s), for the 
purpose of determining the nature, 
extent, and etiology of any low back 
disability; left leg/hip disability; and 
right leg disability.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s).  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that each of the 
aforementioned disabilities are causally 
linked to any incident of service.  

The clinician should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the veteran's back 
disability is causally related to any 
left or right leg disability.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for a low back 
disability, left leg and hip disability, 
and right leg disability, with 
consideration of all evidence in the 
claims file.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


